Motion to amend remittitur granted. Beturn of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: Defendant Catanzaro contended that admission into evidence of material obtained in the course of an allegedly illegal search and seizure and of a confession allegedly involuntary as a matter of law was a denial and deprivation of his rights under the Fourth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held that there was no such denial or deprivation (see 13 N Y 2d 842).